MEMORANDUM **
Michael J. Hason, M.D., appeals pro se from the district court’s judgment in his disability discrimination and retaliation action under Title II of the Americans with Disabilities Act (“ADA”) and § 504 of the Rehabilitation Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Walton v. U.S. Marshals Serv., 476 F.3d 723, 727 (9th Cir.2007) (summary judgment); Deveraturda v. Globe Aviation Sec. Servs., 454 F.3d 1043, 1046 (9th Cir. 2006) (judgment on the pleadings), and we affirm.
The district court properly granted judgment on the pleadings in favor of the individual physicians because Dr. Hason sought no relief against them in his Third Amended Complaint. See Deveraturda, 454 F.3d at 1046 (“A dismissal [on the pleadings] may be affirmed only if it is clear that no relief could be granted under any set of facts that could be proved consistent with the allegations.”).
The district court properly granted summary judgment in favor of the Medical Board because Dr. Hason failed to raise a genuine issue of material fact as to whether defendants discriminated against him because of his disability. See Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002) (discussing elements of prima facie case of disability discrimination under Rehabilitation Act and ADA); see also Wong v. Regents of University of California, 410 F.3d 1052, 1055 n. 1 (9th Cir.2005) (noting that Title II of the ADA and section 504 of the Rehabilitation Act “create the same rights and obligations”). Because failure to show disability discrimination is disposi-tive, we do not consider whether Dr. Ha-son presented sufficient evidence that he was qualified to practice medicine in California.
Dr. Hason’s remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.